                                                             FILED
  Case 1:18-cv-00094-DBP Document 64 Filed 12/16/20 PageID.320  Page 1 of 2
                                                         2020 DEC 16
                                                            CLERK
                                                      U.S. DISTRICT COURT


                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF UTAH, NORTHERN DIVISION


 MAX BATEMAN and CONNIE BATEMAN, MEMORANDUM DECISION AND
                                 ORDER DENYING MOTION FOR
                 Plaintiffs,     HEARING
 v.
                                 Case No. 1:18-CV-94 DBP
 ALPINE MANAGEMENT AND
 CONSULTING, LLC; et al.,        Chief Magistrate Judge Dustin B. Pead

                         Defendants.


        On November 2, 2020, the court dismissed this case without prejudice. (ECF No. 60.)

Plaintiffs request a hearing with the court concerning medical bills. (ECF No. 63.) “After a

motion to dismiss has been granted, plaintiffs must first reopen the case pursuant to a motion

under Rule 59(e) or Rule 60(b) ….” Glenn v. First Nat'l Bank in Grand Junction, 868 F.2d 368,

371 (10th Cir. 1989). Pursuant to Rule 60(b) of the Federal Rules of Civil Procedure, the court

“may relieve a party ... from a final judgment, order, or proceeding” where the party shows: “(1)

mistake, inadvertence, surprise, or excusable neglect; (2) newly discovered evidence that, with

reasonable diligence, could not have been discovered in time to move for a new trial under Rule

59(b); [or] (6) any other reason that justifies relief.” Fed. R. Civ. P. 60.

        Whether excusable neglect exists is “‘at bottom an equitable one, taking account of all

relevant circumstances surrounding the party's omission.’” Jennings v. Rivers, 394 F.3d 850, 856

(10th Cir. 2005) (quoting Pioneer Inv. Services Co. v. Bunswick Ass'n Ltd. P'ship, 507 U.S. 380,

395 (1993)). To find excusable neglect, courts weigh a number of factors, including: “‘the

danger of prejudice to the [opposing party], the length of the delay and its potential impact on

judicial proceedings, the reason for the delay, including whether it was within the reasonable
  Case 1:18-cv-00094-DBP Document 64 Filed 12/16/20 PageID.321 Page 2 of 2




control of the movant, and whether the movant acted in good faith.’” Id. (citations omitted).

None of these factors weigh in favor of reopening this case.

       Construing Plaintiffs’ pro se motion for a hearing liberally, it provides no basis to reopen

the case. It is therefore ORDERED that Plaintiffs’ motion is DENIED.



       DATED this 16 December 2020.




                                             Dustin B. Pead
                                             United States Magistrate Judge




                                                 2
